GATES, J.
I dissent from that portion of the opinion which directs a reversal. I think the judgment should be affirmed. We fully sustain the views of the trial court and of respondent as to the law of the case. Appellant in its brief treats the questions before us as pure questions of law. It does not contend that the trial court erred because it did not submit to the jury the question whether the representations were made and the question whether respondent relied upon the representations. It contends that the court erred in directing a verdict, because in legal effect the representations made were, not representations on which respondent had the right to rely. Indeed, it contends that a verdict should have been directed for it, if a request therefor had been made. In my opinion the reversal is based upon a ground not assigned as error.